DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1, 3, and 13-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Saito et al. (US 2009/0025221).
Sato et al. discloses a method of manufacturing a microstructure, including a nozzle layer (FIG. 2H, elements 6-7) that has an ejection orifice (FIG. 2H, element 8) for ejecting liquid and a flow path that communicates with the ejection orifice, and an element substrate (FIG. 2F, element 1) that has an energy generating element (FIG. 2B, element 3) configured to generate energy for ejecting liquid from the ejection orifice and a liquid supply port (FIG. 2C, element 4) which communicates with the flow path for supplying liquid the method comprising steps of:
             transferring a laminate (FIG. 2F, elements 2 and 6) including a photosensitive resin composition onto a substrate (FIG. 2F, element 1) having an opening (FIG. 2C, element 4), wherein at least a portion of the nozzle layer is manufactured by using the laminate (FIG. 2H); and 
             patterning the laminate (paragraph [0032]: Performing the patterning by the photolithography),
FIG. 2F, element 6) that includes a first resin composition and a second layer (FIG. 2F, element 2) that includes a second resin composition, each of the first resin composition and the second resin composition being a negative type photosensitive resin composition (paragraph [0033]) containing a cationically polymerizable compound having an epoxy group (paragraph [0033]), and
                            wherein the laminate is transferred such that the second layer (FIG. 2F, element 2) faces the substrate (FIG. 2F, element 1) and in the step of transferring the laminate, the first resin composition is in a solid state and the second resin composition is in a liquid state (paragraph [0051]: The resin layers are heated to the softening point of the first layer 6 to cure only the second layer 2. In other words, due to the heating, the second layer 2 is softened (liquefied for curing purpose) while the first layer is not, because the heat temperature is still below the softening point of the first layer).
Regarding to claim 3: wherein an epoxy equivalent of the cationically polymerizable compound contained in the second resin composition is less than that of the cationically polymerizable compound contained in the first resin composition (paragraph [0066] and Table 1).
Regarding to claim 13: wherein in the step of patterning the laminate, a portion of the second layer that is positioned near the opening of the substrate is removed (FIGs. 2A-C).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 2, 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Saito et al. (US 2009/0025221) in view of Horiuchi (US 2016/0091789).

Horiuchi discloses a process of manufacturing a liquid discharge head including applying a photosensitive resin composition on to a substrate, wherein the resin contains a tri or higher functional epoxy resin and a bifunctional epoxy resin having a weight average ranging from 5,500 to 60,000 (Abstract) and a photoacid generator (paragraph [0047]).
Therefore, it would have been obvious for one having ordinary skill in the art at the time of the filing date to use the photosensitive resin compositions that contain a tri or higher functional epoxy resin and a bifunctional epoxy resin having a weight average ranging from 5,500 to 60,000, since this feature is well known in the art and also taught by Horiuchi (Abstract).
In addition, “the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” (MPEP 2144.04 IV. A. Changes in Size/Proportion). As a result, the thickness of the first and second layers does not carry patentable weight.
			CONTACT INFORMATION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAM S NGUYEN whose telephone number is (571)272-2151.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


	/LAM S NGUYEN/               Primary Examiner, Art Unit 2853